
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.29


AMENDMENT TO
EMPLOYMENT AGREEMENT AND STOCKHOLDER'S AGREEMENT


        THIS AMENDMENT TO EMPLOYMENT AGREEMENT AND STOCKHOLDER'S AGREEMENT (this
"Amendment") is made as of March 29, 2004, with respect to that certain
Employment Agreement dated as of January 19, 1998 (the "Employment Agreement"),
by and between Alliance Imaging, Inc., a Delaware corporation (the
"Corporation"), and Kenneth S. Ord (the "Executive"), and with respect to that
certain Stockholder's Agreement dated as of November 2, 1999 (the "Stockholder's
Agreement") by and between the Corporation, Viewer Holdings, LLC ("Viewer") and
the Executive (the "Stockholder's Agreement," and together with the Employment
Agreement, the "Agreements").

        WHEREAS, the Employment Agreement provides for the employment of
Executive as Chief Financial Officer ("CFO") of the Corporation; and

        WHEREAS, the Executive has retired from his position as CFO of the
Corporation effective July 1, 2004 pursuant to the terms of the Employment
Agreement as amended hereby; and

        WHEREAS, the Corporation, Viewer and Executive also wish to amend
certain provisions of the Stockholder's Agreement.

        NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Corporation and Executive
agree as follows:

        1.    Definitions.    Capitalized terms used in this Amendment but not
separately defined herein shall have the meaning ascribed to them in the
Employment Agreement, as amended hereby, and if not defined in the Employment
Agreement, such terms shall have the meaning ascribed to them in the
Stockholder's Agreement, as amended hereby.

        2.    Amendment to Employment Agreement.    

(a)    Paragraph 8(d)(ii) of the Employment Agreement is hereby amended to read
in its entirety as follows:

"(ii) "Average Bonus" means the average of the actual cash bonus earned by
Executive pursuant to Paragraph 4 for the three calendar years completed
immediately prior to the time in question."

(b)    Paragraph 14(a) of the Employment Agreement shall be replaced with the
following:

"(a) If to the Board or the Corporation, to:

Alliance Imaging, Inc.
1900 S. State College Blvd., Suite 600
Anaheim, CA 92806
Attn: Chief Executive Officer

with a copy to:

Kohlberg Kravis Roberts & Co.
2800 Sand Hill Road
Menlo Park, CA 94025
Attn: Michael W. Michelson"

--------------------------------------------------------------------------------





        3.    Amendment to Stockholder's Agreement.    

Section 3(a) of the Stockholder's Agreement is hereby amended to add the
following sentence to the end of such Section 3(a):

"Notwithstanding anything to the contrary contained in this Section 3(a) and/or
this Agreement, effective July 1, 2004, the Company and Viewer release all
restrictions imposed upon Purchaser's Rollover Options, New Options and shares
acquired upon the exercise of such options."

        4.    Release of Corporation by Executive.    

(a)    General Release.    Executive hereby releases and forever discharges the
Corporation, its successors and their respective associates, owners,
stockholders, assigns, employees, agents, directors, officers, partners and
representatives and all persons acting by, through, under, or in concert with
them, or any of them, (collectively the "Releasees") of and from any and all
manner of action or actions, cause or causes of action, in law or in equity,
suits, debts, liens, contracts, agreements, promises, liabilities, claims,
demands, damages, losses, costs or expenses, of any nature whatsoever, known or
unknown, fixed or contingent (each referred to as a "Claim" and, collectively,
the "Claims"), which he now has or may hereafter have against the Releasees by
reason of any and all acts, omissions, events or facts occurring or existing on
or prior to the date hereof related to, arising out of or in connection with his
hiring, employment, change in employment status with the Corporation or
transactions contemplated by this Amendment, except as may be expressly provided
herein. The Claims released hereunder include, without limitation, any alleged
breach of the Employment Agreement or Stockholder's Agreement; any alleged
breach of any covenant of good faith and fair dealing, express or implied; any
alleged torts or other alleged legal restrictions relating to the Executive's
employment and the termination thereof; any alleged violation of any federal,
state or local statute or ordinance; and any discrimination or harassment on the
basis of race, color, sex, religion, national origin, age, ancestry, marital
status, family status, sexual orientation, physical disability, mental
disability, or medical condition and or any statutes, rules, regulations or
ordinances, whether federal, state or local, including but not limited to, any
claims arising under Title VII of the Civil Rights Act of 1964, as amended, the
Age Discrimination in Employment Act, the Americans with Disabilities Act, the
Older Workers Benefit Protection Act of 1990, the Fair Labor Standards Act, the
Employee Retirement Income Security Act, the Family and Medical Leave Act, the
California Fair Employment and Housing Act and all similar federal, state or
local statutes, ordinances and regulations.. Executive represents and warrants
that there has been no assignment or other transfer of any interest in any Claim
which Executive may have against the Releasees, or any of them, and Executive
agrees to indemnify and hold the Releasees harmless from any liability, claims,
demands, damages, costs, expenses and attorneys' fees incurred as a result of
any person asserting any such assignment or transfer of any rights or Claims
under any such assignment or transfer from such Executive. Executive agrees that
if he hereafter commences, joins in, or in any manner seeks relief through any
suit arising out of, based upon, or relating to any of the Claims released
hereunder or in any manner asserts against the Releasees any of the Claims
released hereunder, then he will pay to the Releasees against whom such claim(s)
is asserted, in addition to any other damages caused thereby, all attorneys'
fees incurred by such Releasees in defending or otherwise responding to said
suit or Claim. The Executive agrees that neither the payment of money nor the
execution of this Release shall constitute or be construed as an admission of
any liability whatsoever by the Releasees.

(b)    Effectiveness.    In accordance with the Older Workers Benefit Protection
Act of 1990, you acknowledge that you are aware of the following (i) that you
have a right to consult with an

2

--------------------------------------------------------------------------------



attorney before entering into this Amendment, (ii) you have 21 days from the
date set forth above to consider entering into this Amendment, and (iii) you
have seven days after entering into this Amendment to revoke your acceptance of
this Amendment and your acceptance will not be effective until that revocation
period has expired.

(c)    Release of Unknown Claims.

EXECUTIVE ACKNOWLEDGES THAT HE IS FAMILIAR WITH THE PROVISIONS OF CALIFORNIA
CIVIL CODE SECTION 1542, WHICH PROVIDES AS FOLLOWS:

"A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR."

EXECUTIVE BEING AWARE OF SAID CODE SECTION, HEREBY EXPRESSLY WAIVES ANY RIGHTS
HE MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW
PRINCIPLES OF SIMILAR EFFECT.

        5.    Terms.    Any reference to the Agreements in the Agreements, this
Amendment, any other amendment to the Agreements, and any other related
document, whether dated prior to or after this Amendment, shall refer to the
Agreements as heretofore amended and amended hereby.

        6.    Merger.    Except as expressly amended above, the Agreements shall
remain in full force and effect and the provisions thereof are hereby
incorporated by reference.

(Signature page follows)

3

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties have executed this Amendment as of the
date first above written.

                                /s/  KENNETH S. ORD      

--------------------------------------------------------------------------------

KENNETH S. ORD                                 ALLIANCE IMAGING, INC.          
        By:   /s/  PAUL S. VIVIANO      

--------------------------------------------------------------------------------

        Name:   Paul S. Viviano         Title:   Chairman and CEO              
                  Agreed and Acknowledged with Respect to the Provision hereof
Amending the Stockholder's Agreement:                   VIEWER HOLDINGS, LLC    
                            By:   /s/  MICHAEL W. MICHELSON      

--------------------------------------------------------------------------------

        Name:   Michael W. Michelson         Title:   President

4

--------------------------------------------------------------------------------





QuickLinks


AMENDMENT TO EMPLOYMENT AGREEMENT AND STOCKHOLDER'S AGREEMENT
